DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kenkare et al. (WO 2015/097058).
Kenkare et al. teach a composition for producing a foam and a foam produced therefrom, wherein the composition contains 60% to 99.88% by weight (preferably 85% to 98.5% by weight) of a polyaryl ether sulfone (page 4, lines 1-7), 0.10% to 10% by weight (preferably 1.4% to 5% by weight) of a polyolefin (page 4, line 25 to page 5, line 4), 0.01 to 5% (preferably 0.6% to 2% by weight) of a tetrazole as a chemical blowing agent (page 5, lines 5-6 and page 15, lines 10-16) and 0.01% to 2.5% by weight (preferably 0.25% to 1% by weight) of an additive such as titanium dioxide or talc (page 6, lines 3-6 and page 16, line 30-34). Kenkare et al. teaches that mixtures of poly(aryl ether sulfones) can be utilized (page 6, lines 16-20), with expressly named examples 
While Kenkare teaches that mixtures of PAES (poly(aryl ether sulfones)), with expressly named examples being polyether sulfone and polyphenylene sulfone, can be utilized, Kenkare does not expressly recite the specific ratio of the materials which can be used in said mixture. However,
When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). A 50/50 mixture of materials would be most obvious to one of ordinary skill in the art, given a teaching of “mixture” and absent a teaching of specific ratios. 
Kenkare et al. teaches that the composition includes the PAES (polyaryl ether sulfone) compound, the polyolefin (corresponding to the instantly claimed third polymer), the tetrazole (blowing agent), and the additives may be mixed using conventional melt-compound devices such as extruders. The extruders are designed so that premature foaming does not occur. The composition may be melted, blended, extruded and pelletized without premature foaming. The composition is extruded through a die plate (a shaping die) into strands into an underwater device, with a means 
Kenkare et al. further teaches that any foaming process may be used to produce the foam material disclosed therein, including autoclave processes, extrusion processes, direction injection foaming, and bead foaming. In an autoclave process, the composition (comprising the PAES including polyether sulfone, polyphenylene sulfone, and mixtures thereof; polyolefin; tetrazole blowing agent; and additives) is charged with a gas at a pressure above the glass transition temperature of the polymer/gas mixture and foaming is induced by spontaneous release of the pressure. See page 22 of Kenkare. 
In the extrusion process, the temperature of foaming is at least 180ºC. See page 23 of Kenkare.  The pressure of the foaming is not specified, and thus one of ordinary skill in the art would readily recognize that the foaming occurs at atmospheric pressure, or about 1 bar, which meets instant claim 7. The temperature range of Kenkare overlaps the range of instant claims 7-8. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Kenkare et al. to produce foams at a temperature which meets the instant claim limitations of instant Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
In examples of Kenkare, the composition is extruded through a die (which is a shaping die) which is at the appropriate foaming temperature, meaning the composition expands (foams) as it passes through the die to the outside the die. See page 26, lines 6-9. The die is a film die, which molds the composition, as it is extruded, into the shape of film which is expanded and moulded as it exits the die. This meets instant claim 14. 
Regarding instant claim 5, Example 3 of Kenkare contains only the PAES, 2wt% blowing agent, and 1wt% talc. While the Example comprises a higher amount of PAES, the broader teaching of Kenkare is a range of from 60 to 60% to 99.88% by weight (preferably 85% to 98.5% by weight) of a polyaryl ether sulfone (page 4, lines 1-7), wherein mixtures of PAES polymers (including PES and PPSU) can be used. It would have been obvious to one of ordinary skill in the art to use a mixture of polyether sulfone (PES) and polyphenylene sulfone (PPSU), in a ratio of 1:1 for the reasons described in this action above, in an amount which meets instant claim 5, and as the PAES polymer of the examples of Kenkare, including those with 1wt% talc (additive) and 2wt% blowing agent, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kenkare et al. (WO 2015/097058) and further in view of Sorrentino et al., “Polymeric Foams from High-Performance Thermoplastics,” Advances in Polymer Technology, (2011) 30 (3), 234-243. 
Kenkare et al. teach the process and foam as described int his action above, the rejection of which is incorporated herein by reference. Kenkare et al. teach that an autoclave process can be used to produce the foam of the invention. Kenkare et al. does not expressly recite that in the autoclave process, the composition is mixed with the blowing agent in an autoclave at a temperature between 20 and 120ºC at a pressure between 30 and 100 bar, and then subsequently expanding the composition inside the autoclave while reducing pressure and raising the temperature to the foaming temperature, or expanded outside the autoclave following cooling down inside the autoclave and deautoclaving, by heating to the foaming temperature. 
However, Sorrentino et al. teach a process for producing foamed polymers including polyether sulfone and polyphenylsulfone polymers. In the method of producing the foams, the polymers are saturated in a pressure vessel with a blowing agent at a pressure of 65 bar and 50ºC. The saturated polymers were heated to the desired temperature in the high-pressure vessel. At the target heated temperature, the internal pressure was suddenly dropped to atmospheric pressure and foams were formed. See page 237, column 1, first full paragraph of Sorrentino. 
Both Sorrentino and Kenkare relate to the field of foams, including polyether sulfone and polyphenylene sulfone foams, and methods of production thereof including high pressure vessels (Sorrentino), such as autoclaves (Kenkare). While Kenkare 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766